DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.    	The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims


Claims 2-16 are presented for examination. Applicant filed a request for continued examination (RCE) on 06/02/2022 amending claims 2, 12, and 16. In light of Applicant’s amendment, Examiner has withdrawn the previous § 101 rejection of claims 2-16 in the instant Office action. Examiner has, however, established a new § 101 rejection for claims 2-16 in the instant Office action. 

Examiner’s Remarks



The prior art, Guidi et al. (US Patent No. 7,418,416 B2), describes the system providing automated generation of hedging orders to hedge a financial exposure associated with a first financial instrument, where pricing and quantity for the hedging orders may be based on a user-specified movement in the price of the second financial instrument and may be automatically modified in response to price trending of the market with respect to the second financial instrument. The prior art, however, fails to teach: “sending by the trading device, in response to determining the second cascading price level, a second order for the first tradeable object, wherein the second order is at a second order price for a second order quantity, wherein the second order price is determined based on the desired strategy price and the second price to hedge, wherein the second order quantity is determined based on the definition 2for the trading strategy, the desired strategy quantity, the second hedge quantity, and at least one of the first order quantity and the first hedge quantity; detecting by the trading device a change in a quantity available at the first price to hedge; and sending by the trading device an update to the first order for the first tradeable object when the detected change in the quantity available at the first price to hedge exceeds a tolerance threshold.” These features are found in independent claim 2. 

Response to Arguments







Applicant argues that the instant claims 2-16 are patent eligible under § 101 in view of Smith stating: 
The Informative designation indicates norms that should be followed and is 
distinct from a regular, fact-specific, PTAB decisions . . . The claims are not directed to generic computer components but are directed to an improvement to an electronic trading system as discussed in Ex parte Smith (Pages 6-7 of the Applicant’s Remarks).

Examiner respectfully disagrees that the instant claims are patent eligible under § 101 in view of Smith. While Smith is designated as “informative,” that designation does not change the recitations of instant claims into patent eligible under § 101 because the subject matter in claims is recited at high level lacking specifics and details. Thus, no specific improvement on technology exists. Independent claim 2 recites a generic trading device executing an abstract idea via two “determining” and one “detecting” steps. Further, independent claim 2 includes additional limitations consisting of the claim steps that “receive” and “send” information to and from the generic computing device where the “sending” and “receiving” steps are considered to amount to insignificant extra solution activity. There are no claim steps that contribute to improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do any claim steps integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or render claims patent eligible under MPEP § 2106.05(e) (other meaningful limitations).  Therefore, instant claims are not patent eligible under § 101.   
   
Claim Rejections - 35 USC § 101





35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-16 are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  







The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 2-16 is a series of steps, which is method (i.e., a process) and, thus, one of the statutory categories of invention. Conclusion of Step 1 Analysis: Therefore, claims 2-16 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 2-16, however, recite an abstract idea of determining the second order quantity based on the definition for the trading strategy, the desired strategy quantity, the second hedge quantity, and at least one of the first order quantity and the first hedge quantity. The creation of determining the second order quantity based on the definition for the trading strategy, the desired strategy quantity, the second hedge quantity, and at least one of the first order quantity and the first hedge quantity, as recited in the independent claim 2 belongs to certain methods of organizing human activity (i.e., fundamental economic principles or practices including hedging and mitigating risk) that are found by the courts to be abstract ideas. The limitations in independent claim 2, which set forth or describe the recited abstract idea of determining the second order quantity based on the definition for the trading strategy, the desired strategy quantity, the second hedge quantity, and at least one of the first order quantity and the first hedge quantity, are: “determining a first cascading price level for the second tradeable object of the trading strategy as a first price to hedge, wherein a first hedge quantity is available at the first price to hedge,” “determining a second cascading price level for the second tradeable object of the trading strategy as a second price to hedge, wherein a second hedge quantity is available at the second price to hedge, wherein the second price to hedge is different from the first price to hedge,” and “detecting a change in a quantity available at the first price to hedge” steps. 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claim 2 recites an additional element: “a trading device.” This additional element is recited at a high level of generality (i.e., as a generic computing device called “trading device” performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Also, “receiving an order for a trading strategy specifying a desired strategy price and a desired strategy quantity, wherein the trading strategy is specified by a definition and includes a first leg for a first tradeable object and a second leg for a second tradeable object,” “sending, in response to determining the first cascading price level, a first order for the first tradeable object, wherein the first order is at a first order price for a first order quantity, wherein the first order price is determined based on the desired strategy price for the trading strategy and the first price to hedge, wherein the first order quantity is  determined based on the definition for the trading strategy, the desired strategy quantity for the trading strategy, and the first hedge quantity,” “sending, in response to determining the second cascading price level, a second order for the first tradeable object, wherein the second order is at a second order price for a second order quantity, wherein the second order price is determined based on the desired strategy price and the second price to hedge, wherein the second order quantity is determined based on the definition for the trading strategy, the desired strategy quantity, the second hedge quantity, and at least one of the first order quantity and the first hedge quantity,” and “sending an update first order for the first tradeable object when the detected change in the quantity available at the first price to hedge exceeds a tolerance threshold” limitations recite insignificant extra solution activity (for example, data gathering). These additional limitations do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception. The additional limitations of independent claim 2 here do not render improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claim 2 is non-statutory under 35 USC § 101 in view of step 2A of the test. 	










Step 2B of the Test: The additional elements of independent claim 2 (see above under Step 2A – Prong 2) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes the additional element in a following manner:
[0074] According to an alternative embodiment, a hardware embodiment might take a variety of different forms. A hardware embodiment may be implemented as an integrated circuit with custom gate arrays or an application specific integrated circuit ("ASIC"). A hardware embodiment may also be implemented with discrete hardware components and circuitry. In particular, it is understood that the logic structures and method steps described in the flow diagrams may be implemented in dedicated hardware such as an ASIC, or as program instructions carried out by a microprocessor or other computing device.

This is a description of a general-purpose computer, i.e., trading device. Further, the limitations of receiving and sending information to and from a computing device amount to no more than mere instructions to apply the exception using generic computer component. For the same reason these limitations are not sufficient to provide an inventive concept. The additional limitations of receiving and sending information were considered insignificant extra-solution activity in Step 2A, Prong 2. Re-evaluating here in Step 2B, they are also determined to be well-understood, routine, and conventional activity in the field. Further, similarly to OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), the additional elements of independent claim 2 receive or transmit data over a network in a merely generic manner. Therefore, the additional elements of independent claim 2 are well-understood, routine, and conventional. Further, taken as combination, the additional elements add nothing more than what is present when the elements are considered individually. There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology. 
Conclusion of Step 2B Analysis: Therefore, independent claim 2 is non-statutory under 35 USC § 101 in view of step 2B of the test. 


Dependent Claims: Dependent claims 3-16 depend on independent claim 2. The elements in dependent claims 3-16, which set forth or describe the abstract idea of determining the second order quantity based on the definition for the trading strategy, the desired strategy quantity, the second hedge quantity, and at least one of the first order quantity and the first hedge quantity, are: “the trading strategy is a spread” (claim 3 – further narrowing the abstract idea), “the trading strategy further includes a third leg for a third tradeable object” (claim 4 – further narrowing the abstract idea), “the first price to hedge is one of a best bid price and a best ask price for the second tradeable object” (claim 5 – further narrowing the abstract idea), “the second price to hedge  is a next best price level with respect to the first price to hedge” (claim 6 – further narrowing the abstract idea), “the first order quantity is determined further based on a predefined maximum quantity” (claim 7 – further narrowing the abstract idea), “the definition for the trading strategy further includes a leg ratio, wherein the first order quantity and the second order quantity are determined further based on the leg ratio” (claim 8 – further narrowing the abstract idea), “the first order is sent at substantially the same time as the second order” (claim 9 – further narrowing the abstract idea), “the second order is sent at a predetermined time interval after the first order is placed” (claim 10 – further narrowing the abstract idea), “the first tradeable object and the second tradeable object are listed at the same electronic exchange” (claim 11 – further narrowing the abstract idea), “sending by the trading device a hedge order when the first order has been at least partially filled, wherein the hedge order is for the second tradeable object at the first price to hedge” (claim 12 – insignificant extra solution activity), “the update to the first order for the first tradeable object reduces the first order quantity for the first order” (claim 13 – further narrowing the abstract idea), “the update to the first order for the first tradeable object cancels the first order” (claim 14 – further narrowing the abstract idea), “the update to the first order for the first tradeable object changes the first order price for the first order” (claim 15 – further narrowing the abstract idea), and “the trading device includes at least one of a trading station, a gateway, and a server” (claim 16). 
Conclusion of Dependent Claims Analysis: Dependent claims 3-16 do not correct the deficiencies of independent claim 2 and they are thus rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 2-16 are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.


Conclusion





















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

JP-2004535007-A discloses: “[0047] Ratios 205 and 206 are text boxes for inputting the ratios for the spread. These two values apply to different legs. For example, if the user inputs 5 on the first leg and 3 on the second leg, the ratio is 5: -3. This ratio applies to the net position for each leg. If a trader wants to maintain this ratio, for example, if there are five long contracts on the first leg, it should have three short contracts on the second leg.”








Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday - Thursday, 8:00 a.m. -5:00 p.m., EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRPI H KANERVO/Primary Examiner, Art Unit 3691